                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     BECKLEY DIVISION


UNITED STATES OF AMERICA,

                              Plaintiff,

v.                                                  CRIMINAL ACTION NO. 5:09-cr-00191

NORVEL LEE WOODSON,

                              Defendant.



                         MEMORANDUM OPINION AND ORDER


       The Court has reviewed the Petitioner’s Rule 60(b)(2) Motion (Document 128) and the

Petitioner’s Rule 60(d)(3) Motion Due to the Prosecutor’s Fraud on the Court (Document 130).

The Defendant argues that his conviction should be set aside because evidence and testimony from

the grand jury proceedings constitute a fraud on the Court. He contends that the United States

manipulated the process by presenting the evidence to a Charleston grand jury, which returned an

indictment, after a Beckley grand jury declined to indict. Mr. Woodson further asserts that the

United States presented fabricated evidence in order to obtain an indictment.

       The Defendant relies on an affidavit from an individual who states that he acted as an

informant for a detective involved in Mr. Woodson’s case, and was in a personal relationship with

a woman who offered grand jury testimony in the case. The affidavit claims that the detective

and prosecutor coerced the woman into offering false testimony according to a script they prepared

for her to perform as a “role playing witness” before the grand jury. (Document 130 at 12.) The

Defendant thus argues that his conviction should be set aside based on the improper use of a
Charleston (rather than Beckley) grand jury, and the presentation of false evidence before that

grand jury.

       The Defendant was indicted on August 19, 2009, and entered a plea of guilty to Count Two

of the indictment, which charged him with distribution of a quantity of cocaine in violation of 21

U.S.C. § 841(a)(1). On August 31, 2010, he was sentenced to a term of imprisonment of 151

months, followed by a three-year term of supervised release. He filed a direct appeal and a habeas

petition, asserting ineffective assistance of counsel due to his attorney’s failure to advise him that

the career offender provisions of the Sentencing Guidelines could apply to his case. Both were

denied, as was a motion for a sentence reduction.

       The Court finds that the instant motions must likewise be denied. If there were problems

with the evidence presented to the grand jury, those problems were rendered insubstantial by the

Defendant’s subsequent guilty plea, which was supported by an adequate factual basis. See, e.g.,

United States v. Mechanik, 475 U.S. 66, 70 (1986) (reasoning that a subsequent guilty verdict

rendered by the petit jury demonstrated that rule violations before the grand jury did not affect a

substantial right); Richardson v. United States, No. 4:11-CR-110-FL-1, 2015 WL 1383607, at *4

(E.D.N.C. Mar. 25, 2015), report and recommendation adopted, No. 4:11-CR-110-FL, 2015 WL

4366198 (E.D.N.C. July 16, 2015) (finding that “irregularities in a grand jury proceeding do not

constitute prejudice where the defendant is ultimately convicted” and summarizing cases).

       Wherefore, after thorough review and careful consideration, the Court ORDERS that the

Petitioner’s Rule 60(b)(2) Motion (Document 128) and the Petitioner’s Rule 60(d)(3) Motion Due

to the Prosecutor’s Fraud on the Court (Document 130) (filed under seal) be DENIED. Finding

that the Rule 60(b)(2) motion contains confidential material related to grand jury proceedings, the

Court further ORDERS that the Motion (Document 128) be PLACED UNDER SEAL.



                                                  2
       The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel,

to the United States Attorney, to the United States Probation Office, and to the United States

Marshal.

                                                  ENTER:      October 30, 2018




                                              3
